FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 11, 2022

                                     No. 04-22-00364-CR

                                    Kenneth WILLIAMS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2022CR4751
                       Honorable Stephanie R. Boyd, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due by September 7, 2022, and on September 6, 2022,
appellant requested a thirty-day extension of time. We granted appellant’s motion and ordered
his brief due by October 7, 2022. On October 6, 2022, appellant filed a second motion
requesting an additional thirty-day extension of time. After consideration, we grant the motion
and order appellant to file his brief by November 7, 2022. Counsel is advised further
extensions of time will be disfavored absent extraordinary circumstances.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court